Citation Nr: 1035772	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the above claims.

The Board notes that the Veteran filed a Notice of Disagreement 
(NOD) with the RO's March 2007 rating decision denying 
entitlement to service connection for hypertension and coronary 
artery disease in March 2007.  A Statement of the Case (SOC) was 
issued February 2008.  As the Veteran did not file a formal 
appeal with regard to his claims for entitlement to service 
connection for hypertension and coronary artery disease, these 
issues are not before the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.30, 20.101, 20.200; 20.202; 20.300, 20.302 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative assert that the Board should 
remand his claim seeking a higher initial rating for PTSD because 
the most recent psychiatric treatment records indicate that the 
Veteran's PTSD symptoms have worsened.  See July 2010 Informal 
Hearing Presentation.  Additionally, the Veteran and his 
representative contend that his recent psychiatric treatment 
records raise the issue of entitlement to a TDIU.  Id.

In support of this contention, the Veteran has submitted his July 
2009 VA Mental Health Treatment Plan, completed by the Director 
of the PTSD Program at VA Medical Center (VAMC) in Kansas City, 
Missouri.  In the treatment plan, the Director, a psychiatrist, 
notes that the Veteran's PTSD symptoms have worsened, and that he 
is unable to hold any job due to his PTSD symptoms.  This 
contention was not previously put forth by the other evidence of 
record, including the Veteran's November 2005 VA examination, 
where he asserted quit his job due to fatigue brought on by the 
long hours and complications with his diabetes, and his June 2007 
VA examination, where he asserted that he retired two years 
prior, although he had a history of occupational problems due to 
PTSD.  Therefore, in light of this new evidence submitted by the 
Veteran, the Board finds that additional development is needed 
prior to the disposition of the Veteran's claims. 

Where the evidence of record shows that the Veteran's symptoms 
have worsened since his last VA examination, conducted here in 
June 2007, VA's duty to assist includes the conduct of a thorough 
and comprehensive VA examination.  Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  While a new examination is not required simply because 
of the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate where, as here, there is an assertion of an increase 
in severity since the last examination.  VAOPGCPREC 11-95 (1995).  
Thus, the Board finds that a more contemporaneous VA examination 
is needed in order to assess the current severity of the 
Veteran's PTSD.

Additionally, the July 2009 VA Mental Health Treatment Plan 
raises the issue of entitlement to a TDIU.  A TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  As 
the evidence of record raises the issue of entitlement to a TDIU, 
the RO should send a VCAA notice letter for the Veteran's TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the TDIU 
claim.  The notice should also indicate what information or 
evidence should be provided by the Veteran and what information 
or evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16.  If the schedular rating 
is less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  38 C.F.R. § 4.16(b); Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for PTSD; a 20 percent disability rating for 
diabetes mellitus, type II, and noncompensable ratings for 
erectile dysfunction and chloracne of the face and postauricular 
areas.  The combined disability rating is 40 percent.  38 C.F.R. 
§ 4.25, Table I, Combined Ratings Table (2009).  Accordingly, he 
does not meet the minimum schedular percentage criteria 
requirements for a TDIU.  38 C.F.R. § 4.16(a).  Consequently, the 
issue is whether the Veteran's service-connected disability 
nevertheless prohibits him from sustaining gainful employment, 
such that a TDIU rating may be assigned on an extraschedular 
basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed.  It does not 
appear that an examiner has yet been asked to render an opinion 
as to the overall effect of the Veteran's service-connected 
disabilities on his ability to obtain and retain employment.  
Therefore, the VA should provide the Veteran with an examination 
to ascertain the impact of his service-connected disabilities on 
his employability.

Lastly, an effort should be also be made to obtain the Veteran's 
complete VA treatment records showing treatment for PTSD, dated 
since January 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the 
Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU component of the claim 
on appeal.  This notice must indicate what 
information or evidence the Veteran should 
provide, and of what information or evidence 
VA will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  Obtain the Veteran's complete VA 
treatment records dated since January 2008.

3.  Schedule a VA examination to determine 
the current severity of the Veteran's 
service-connected PTSD.  The claims file must 
be reviewed and that review should be noted 
in the examination report.  The examiner 
should specifically provide a full multi-
axial diagnosis pursuant to DSM-IV, to 
include a GAF score.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent 
evidence of record, including the Veteran's 
November 2005 and June 2007 VA examination; 
the Veteran's February 2006, June 2006, and 
September 2006 statement of symptoms; and VA 
treatment records dated September 2005 to 
July 2009, to include the July 2009 VA Mental 
Health Treatment Plan. 

All signs and symptoms of the Veteran's PTSD 
should be reported in detail.  The examiner 
should also distinguish which symptoms are 
due solely to the Veteran's service-connected 
PTSD versus symptoms attributable to any 
nonservice-connected psychiatric disorders.  
If such a distinction is not possible, the 
examiner should so state.  The rationale for 
the opinion should be provided.  The examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and social 
functioning.  Finally, the examiner should 
opine as to whether the Veteran's service-
connected PTSD has a marked interference with 
his employability.

4.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-connected 
disabilities on his unemployability.  The 
claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the November 2005 VA examination report, June 
2007 VA examination report, and the July 2009 
opinion in the Veteran's Mental Health 
Treatment Plan.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities on 
the Veteran's employability.  The examiner 
should opine as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (PTSD; diabetes 
mellitus, type II; erectile dysfunction; and 
chloracne of the face and postauricular 
areas), without consideration of nonservice-
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation.  If the Veteran has become 
unemployable during the pendency of the 
appeal, the date of onset of the Veteran's 
unemployability due to his service-connected 
disabilities should be indicated.  The 
rationale for any opinion should be provided.

5.  The RO/AMC should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

6.  Then, readjudicate the claims, including 
consideration of whether referral of the TDIU 
claim to the appropriate department officials 
under 38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


